 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WALTER LANGSTON,                                    No. 2:19-cv-1168 KJM DB P
12                        Plaintiff,
13             v.                                         ORDER
14    STEVE WHITE, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983. In an

18   order filed July 24, 2019, the court denied plaintiff’s request to proceed in forma pauperis and

19   ordered plaintiff to pay the $400 filing fee within thirty days. (ECF No. 10.) Those thirty days

20   have passed and plaintiff has not paid the filing fee or otherwise responded to the court’s July 24

21   order.

22            Accordingly, IT IS HEREBY ORDERED that this action is dismissed for plaintiff’s

23   failure to pay the filing fee and the clerk of the court is directed to close this case.

24   DATED: September 23, 2019.

25

26
                                                          UNITED STATES DISTRICT JUDGE
27

28
                                                          1
